DETAILED ACTION
Claims 1-8 are presented for examination, wherein claims 7-8 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on June 28, 2022 is acknowledged.
Specification
The abstract of the disclosure is objected to because the length is over 150 words in length. Correction is respectfully required. See MPEP § 608.01(b).
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-4 are each objected to because each of the preambles “negative electrode active material for a solid battery according to claim 1” (emphasis added) should read “negative electrode active material for the solid battery according to claim 1” or equivalent. Appropriate correction is respectfully required.
Similarly, claims 2-6 severably are objected to because of the limitation in the bodies of said claims “… the negative electrode active material for a solid battery …” (emphasis added) should read “… the negative electrode active material for the solid battery ….” or equivalent. Appropriate correction is respectfully required.
Similarly, claim 5 is objected to because the limitation “a blending amount of the negative electrode active material for a solid battery is 50 to 72% by volume with respect to the total amount of the negative electrode mixture for a solid battery” (emphasis added) should read “a blending amount of the negative electrode active material for the solid battery is 50 to 72% by volume with respect to the total amount of the negative electrode mixture for the solid battery” or equivalent. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2-4 depend and claims 5-6 incorporate by reference, the limitations “a particle diameter D90 satisfies the following formula (2),” “D90/2 < d (2),” “in the formulae … (2), … D90 are particle diameters in which a cumulative volume percentage in a volume particle size distribution are … 90% by volume …,” and “d is an average thickness (μm) of a solid electrolyte layer when being made into a solid battery” severably are unclear as to the metes and bounds of each of said limitations since said “solid electrolyte layer” and “average thickness (μm)” thereof are outside the scope of the claim (e.g. “A negative electrode active material … ”).
For purposes of examination, said limitation is interpreted as provided infra.
Regarding claim 5, the limitation “a solid electrolyte” (emphasis added) is not clear whether it refers to (1) an electrolyte within the “solid electrolyte layer” referred to in claim 1, which might be used to form the anode active material layer (e.g. instant item 24) or the solid electrolyte layer (e.g. instant item 23); or, to (2) an electrolyte within the active mixture that will be used to form the solid electrolyte layer (e.g. instant item 23).
For purposes of examination, said limitation is interpreted as provided infra.

Regarding claim 1, from which claims 2-4 depend and claims 5-6 incorporate by reference, the limitations “the following formula (1),” “the following formula (2),” and “the following formula (3)” severably do not have sufficient antecedent basis for each of said limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okanishi et al (US 2011/0171532); in the alternative, Okanishi et al (Id) in view of Nagase et al (JP 2012/146506).
Regarding independent claim 1, Okanishi teaches a composite graphite particle for use in a nonaqueous secondary battery, a negative electrode material containing said composite graphite particle, a negative electrode formed using said negative electrode material, and a nonaqueous lithium secondary battery having said negative electrode (e.g. ¶¶ 0001 and 137), said composite graphite particle reading on “negative electrode active material,”
wherein the preamble limitation “for a solid battery” is interpreted as intended use and to not patentably distinguishing the instant invention, see also MPEP § 2111.02, noting that the condition precedent “… when being made into a solid battery” (emphasis added) in the body of the claim does not require said active material to be used in a solid battery, but only if it is used in a solid battery then the condition precedent must be fulfilled,
alternatively regarding the preamble limitation “for a solid battery,” Okanishi teaches said battery includes an electrolyte, wherein said electrolyte may be a solid electrolyte (e.g. ¶¶ 0023 and 143); a positive electrode produced by forming an active material layer containing components of a positive electrode active material, an electrically conductive material and a polar plate-forming binder, on a positive electrode current collector, wherein said active material layer is formed by coating a slurry composed of said components on a current collector, then drying the coating (e.g. ¶¶ 0137-142); and, said negative electrode material formed by a similar coating and drying method to that of said positive electrode (e.g. ¶¶ 0087 and 129-136), wherein the components of said battery are solid and dried, reading on “solid battery,”
wherein said composite graphite particle has the following properties:
(1)	shaped as a spherical particle (e.g. ¶¶ 0024-28);
(2)	a cumulative 10% diameter (d10 size) is preferably 5.0 μm or more, wherein the diameter is a volume-based diameter (e.g. ¶¶ 0039, 54-55, 82, and 155), establishing a prima facie case of obviousness of the claimed range in formula (1), see also MPEP § 2144.05(I), reading on “a particle diameter D10 satisfies the following formula (1) …6 μm ≤ D10 (1)” and “in the formulae (1) … D10 … are particle diameters in which a cumulative volume percentage in a volume particle size distribution are 10% by volume … ;”
(3)	a cumulative 50% diameter (d50 size) is preferably 9.5 μm or more, wherein the diameter is a volume-based diameter (e.g. ¶¶ 0038, 54-55, 82, and 155), establishing a prima facie case of obviousness of the claimed range in formula (3), see also MPEP § 2144.05(I), reading on “a particle diameter D50 satisfies the following formula (3) … 10 μm ≤ D50 (3)” and “in the formulae … (3)… D50 … are particle diameters in which a cumulative volume percentage in a volume particle size distribution are … 50% by volume … ;” and,
(4)	a cumulative 90% diameter (d90 size) is preferably 14.0 μm or more and preferably 21.0 µm or less, wherein the diameter is a volume-based diameter (e.g. ¶¶ 0039, 54-55, 82, and 155).

wherein the following limitations do not patentably distinguish the instant invention, “a particle diameter D90 satisfies the following formula (2);” D90/2 < d (2);” “in the formulae … (2), … D90 are particle diameters in which a cumulative volume percentage in a volume particle size distribution are … 90% by volume …;” and, “d is an average thickness (μm) of a solid electrolyte layer when being made into a solid battery” see e.g. interpretation provided in the 35 U.S.C. §112(b) rejection supra.
In the alternative regarding said limitations, Nagase teaches an all-solid battery with improved input/output characteristics and contact interface resistance, said battery comprising (1) a negative electrode active material layer containing a negative electrode active material and a solid electrolyte material, (2) a positive electrode active material layer, and (3) a solid electrolyte layer formed between the layers, (e.g. ¶¶ 0001, 07-08, and 26),
wherein said negative electrode active material comprising graphite and amorphous carbon (e.g. ¶¶ 0007-08), said graphite is preferably spherical shape and have an average particle size (D50) in the range of e.g. 2 μm to 30 μm; and, said amorphous carbon is preferably spherical shape and have an average particle size (D50) in the range of e.g. 1 μm to 20 μm (e.g. ¶¶ 0021-23),
wherein a total content of said negative electrode active material in said negative electrode active material layer is preferably in the range of e.g. range of 20% by weight to 90% by weight and a ratio of said graphite to a total of said graphite and amorphous carbon is 35-70 wt% and (e.g. ¶¶ 0024-25),
wherein said solid electrolyte material included in said negative electrode active material layer to improve the ionic conductivity of the negative electrode active material layer (e.g. ¶0026); and,
wherein said solid electrolyte layer has a thickness preferably in the range of, for example, 0.1 μm to 1000 μm, and more preferably in the range of 0.1 μm to 300 μm (e.g. ¶0039).
Further, Nagase teaches an all-solid lithium battery in which the electrolyte is changed to a solid electrolyte layer and the battery is completely solidified does not use a flammable organic solvent in the battery, so that the safety device can be simplified, the manufacturing cost can be improved (e.g. ¶0003).
As a result, it would have been obvious to use the solid electrolyte of Nagase as the electrolyte of the Okanishi battery and to solidify said battery, since Nagase teaches completely solidified batteries do not use a flammable organic solvent, so that the safety device can be simplified and/or so the manufacturing cost can be improved, reading on “solid battery.”

Further, it would have been obvious to use the solid electrolyte layer of Nagase, with a thickness of 0.1 μm to 1000 μm, in the battery of Okanishi as modified since Nagase indicates said solid electrolyte layer works and to simplify the safety device and/or improve manufacturing cost.
Okanishi teaching a cumulative 90% diameter (d90 size) is preferably 14.0 μm or more and preferably 21.0 µm or less, wherein the diameter is a volume-based diameter (e.g. supra) and Nagase teaching said solid electrolyte layer with said thickness of 0.1 μm to 1000 μm (e.g. supra), establishing a prima facie case of the claimed range in formula (2), see also MPEP § 2144.05(I), reading on said limitations, “a particle diameter D90 satisfies the following formula (2);” “D90/2 < d (2);” “in the formulae … (2), … D90 are particle diameters in which a cumulative volume percentage in a volume particle size distribution are … 90% by volume … ,” and, “d is an average thickness (μm) of a solid electrolyte layer when being made into a solid battery.”
Regarding claim 2, Okanishi or Okanishi as modified teaches the composite graphite particle of claim 1, wherein Okanishi teaches said composite graphite particle is spherical (e.g. supra), wherein the aspect ratio of a spherical particle is at or about 1, establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “an aspect ratio of the negative electrode active material for a solid battery is 8.0 or less.”
Regarding claim 3, Okanishi or Okanishi as modified teaches the composite graphite particle of claim 1, wherein Okanishi teaches said composite graphite particle is spherical (e.g. supra), wherein the scope of “substantially spherical” includes “a true-spherical, an oval sphere, and the like” (instant specification, at e.g. ¶0055), reading on “a shape of the negative electrode active material for a solid battery is a substantially spherical shape.
Regarding claim 4, Okanishi or Okanishi as modified teaches the composite graphite particle of claim 1, wherein Okanishi teaches said composite graphite particle is a composite of graphite and binder, said binder being 0-10 mass% (e.g. ¶¶ 0024-30), indicating graphite is the majority component of said composite graphite particle, reading on “a main component of the negative electrode active material for a solid battery is graphite.”

Regarding independent claim 6, Okanishi or Okanishi and Nagase is/are applied as provided supra, with the following modifications.
Okanishi teaches said negative electrode formed using said negative electrode material (e.g. supra), reading on “negative electrode … comprising the negative electrode active material for a solid battery according to claim 1.”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al (US 2014/0154584, hereinafter the “Nagase II”) in view of in view of Okanishi et al (US 2011/0171532); in the alternative, Nagase II (Id) in view of Okanishi et al (Id) and Nagase (JP 2012/146506).
Regarding independent claim 5, Okanishi or Okanishi and Nagase is/are applied as provided supra, with the following modifications.
Nagase II teaches a negative electrode and an all-solid-state battery thereof, wherein an all-solidified battery contains no combustible organic solvent, so said battery is considered to be safe, able to simplify devices, is excellent in production cost and is excellent in productivity (e.g. ¶¶ 0001, 07, 12, 15, and 25),
said negative electrode may include a mixture of graphite fine particle active material and sulfur-based solid electrolyte fine particles, wherein the inclusion of said solid electrolyte fine particles in said negative electrode may result in improved input characteristics, especially charging at high rates, wherein the average particle diameter of said graphite is preferably 50 µm or less (e.g. ¶¶ 0026-33, 128-29, 133, 135, 137, 139, 141, 148-149, 151, 153, 155, and 157), 
wherein said negative electrode active material fine particles is preferably 50% by volume or more and 80% by volume or less of the total volume of the whole negative electrode active material layer, noting that the volume content of said active material is result-effective on the electrode reaction plus lithium ion conductivity into the negative electrode (e.g. ¶¶ 0048-49),
said mixture reading on “negative electrode mixture for a solid battery,” said mixture comprising
(1)	said graphite fine particle active material (e.g. supra), reading on “the negative electrode active material for a solid battery …” and
(2)	said solid electrolyte (e.g. supra), reading on “a solid electrolyte,”
wherein said negative electrode active material fine particles is preferably 50% by volume or more and 80% by volume or less of the total volume of the whole negative electrode active material layer, noting that the volume content of said active material is result-effective on the electrode reaction plus lithium ion conductivity into the negative electrode (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I),
alternatively, it would have been obvious to optimize the volume % of graphite content to within the claimed range since Nagase II teaches the volume % of negative electrode active material within the total negative electrode active material layer is result-effective on the electrode reaction plus lithium ion conductivity into the negative electrode (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(II).

Nagase II teaches a negative electrode and an all-solid-state battery thereof, wherein an all-solidified battery contains said graphite fine particle active material (e.g. supra), but does not expressly teach the limitation “the negative electrode active material for a solid battery according to claim 1.”
However, Okanishi teaches said composite graphite particle, as provided supra, wherein said composite graphite particle provides excellent good charge acceptance and excellent cycle characteristics (e.g. ¶¶ 0001, 06, and 173).
As a result, it would have been obvious to substitute the composite graphite particle of Okanishi/Okanishi as modified for the graphite fine particle active material of Nagase II, since Okanishi teaches said composite graphite particle provides excellent good charge acceptance and/or excellent cycle characteristics.
Nagase II as modified reading on said limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota et al (JP 2011/233357), as provided in an IDS, teaches the inventions of claims 1 and 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723